Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
            Claims 1, 3, 4, 6, 9, 10, 13, 16, 20, 23, 24 and 29-32 are under consideration in this application.
            Claims 2, 11, 21 and 25-28 remain held withdrawn from consideration as being drawn to nonelected subject matter CFR 1.142(b).
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 2, 2021 has been entered.
Election/Restrictions
 Rejoinder of the method claims cannot be offered at this time because the application is not in condition for allowance.
Applicants are reminded that when the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. In the instant case, none of the method claims meet the requirements of 35 U.S.C, 112.  The synthesis of such structurally diverse compounds with the expectation that they will treat any and all unknown diseases recited in the claims mediated by a FXR is incredible.  There is no evidence of record that the instant compounds are able to treat any diseases or disorders caused by a FXR receptor.   A claim to the treatment of all diseases mediated by an alleged inhibition of an FXR receptor is considered a reach through to the continuous development of the field.
Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). 
Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims.  Failure to do so may result in a loss of the right to rejoinder.   Further, note that the prohibition against double patenting rejections of 35 U.S.C. 
Again, the application has been examined to the extent readable on the elected compound and expanded to include a genus of the compounds of formula (I) wherein m is one,  R1 is (optionally substituted) pyridyl,  A is isoxazole, R2-R5 represent non-heterocyclic groups and R’, R and L1  as set forth in claim 1, exclusively.  
                             Improper Markush Grouping Rejection
In view of applicants’ amendments to the claims, the improper Markush rejection is hereby withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
 In view of applicants’ amendments to claim 1, no antecedent basis can be found for the R1 variables recited in claim 3. Claim 1 recites that R1 is (optionally substituted) pyridyl. Further, .
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Objections
Claim 1 is objected to because of the following informalities: The term “pyridyl” is misspelled for the variable R1.  Appropriate correction is required.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) set forth in this Office action and if limited to the subject matter indicated as being examinable, supra.
Claims 3 and 20 would be allowable if rewritten to overcome the rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 4 ,6 ,9 ,10 ,13, 16, ,23, 24 and 29-32 are objected to as being dependent upon an objected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L MORRIS whose telephone number is (571)272-0688.  The examiner can normally be reached on M-F 8:00-4:30 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA L MORRIS/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        

plm
August 4, 2021